Citation Nr: 0427127	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence had been received to 
reopen a claim for entitlement to service connection for 
hypertension.  



ATTORNEY FOR THE BOARD

T. Robinson, Counsel





INTRODUCTION

The appellant had active service from August 1969 to August 
1971.  

This matter comes before the Board from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

This case was remanded in Board 2001 for further development.  
The development has been completed and the cased returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  Objective evidence of an in-service 
stressor has not been objectively demonstrated or confirmed.  
The veteran does not currently have PTSD as a result of 
experiences in service.  He has failed to provide 
sufficiently specific information of stressors to warrant 
further investigation.

2.  A claim for service connection for hypertension was 
denied by the RO in June 1995.  The veteran was notified of 
this action, and did not timely appeal.  It was held that 
there was no evidence of hypertension in service or within 
one year following separation from service.  

3.  Additional evidence submitted subsequent to said 
unappealed June 1995 rating decision, which denied service 
connection for hypertension, when viewed in the context of 
all the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.304, 3.326 (2003).  

2.  Evidence received subsequent to the final unappealed June 
1995 rating decision, which service connection for 
hypertension is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (2001-2003); Manio v. 
Derwinski, 1 Vet. App. 140 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the September 1999 rating decision was made 
before the RO provided the veteran VCAA notice.  However the 
Board finds that any defect with respect to the sequence of 
the VCAA notice did not prejudiced the veteran's claims for 
the reasons specified below.  

In the April 2002 letter, provided to the veteran, the 
veteran was on notice that the evidence needed to 
substantiate his claims.  He was informed that evidence of a 
relationship between PTSD and an incident or event in service 
was needed.  With regard to the claim of new and material, 
evidence not previously submitted and which bears directly 
and substantially upon the claim.  

In the July 2003 supplemental statement of the case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
30 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  He has essentially been 
informed to submit all the evidence that he has, and there is 
no evidence that there is additional evidence that would or 
should be obtained.

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 

I.  Service Connection for PTSD

The veteran's service medical records show no history, 
complaints, treatment, or diagnosis of a psychiatric 
disability including PTSD.

There is no indication that the veteran actually took part in 
or was in the immediate vicinity of any combat operations.  
His military occupational specialty (MOS) was non-combat in 
nature and no combat related citations are noted.

VA treatment records dated November 1998 show a history of 
PTSD.  It was noted that the veteran suffered insomnia, 
nightmares, headaches, and depression.  

On his PTSD questionnaire, the veteran reported the following 
stressors: building a bridge under enemy fire; his company 
being hit by enemy fire; being in areas sprayed with 
herbicides; and that he witnessed casualties to include 
seeing women, children, and other soldiers killed.

The veteran was accorded a VA general medical examination in 
June 1999.  The veteran did not specify or describe in detail 
severe traumatic incidents experienced in combat.  The 
pertinent diagnoses were PTSD/probable organic brain 
syndrome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d)(f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, his service personnel 
records to include awards and decorations do not indicate any 
participation in combat.  He received the National Defense 
Service Medal, Vietnam Service Medal W/2 Campaign Stars, 
Vietnam Campaign Medal W/60 device, 1 Overseas Service Bar, 
and Marksman Badge (M-14).  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
evidence that any claimed in-service stressor actually 
occurred.  Even though the Board is compelled to presume the 
adequacy of the PTSD symptomatology and the sufficiency of 
the claimed in-service stressors for purposes of a medical 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor actually occurred is also 
required.  If the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Although the veteran's reported stressors included: building 
a bridge under enemy fire, his company being hit by enemy 
fire, being in areas sprayed with herbicides, and that he 
witnessed casualties to include seeing women, children, and 
other soldiers killed, there is no verifying evidence to 
support any finding that the veteran was ever exposed to 
combat as a result of his service in Vietnam.  The record 
reflects that the veteran served in the Republic of Vietnam 
from January 1970 to November 1970, as a Combat Construction 
Specialist.  The record does not confirm that the veteran was 
involved in any combat incidents.  

In this regard, the Board notes that there is no supporting 
evidence of any actual stressor.  The stressors reported by 
the veteran are extremely vague and do not provide any degree 
of specificity regarding dates, names or locations.  In this 
regard, the Board notes that the RO has asked the veteran for 
specific information related to his claimed stressors; 
however, the veteran failed to provide such information 
regarding these events and thus could never be verified.  No 
evidence has otherwise been presented to support the 
occurrence of any in- service stressors.

The Board has considered the veteran's statements that he 
suffers from symptoms of PTSD due to stressors experienced in 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Miller v. 
Derwinski, 2 Vet. App. 578 (1992).  The veteran lacks the 
medical expertise to offer an opinion as to the causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of causation, service connection is not 
warranted for PTSD.

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged in combat.  In 
this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements.  
Thus, the Board concludes that there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In view of the foregoing, the Board 
concludes that while a diagnosis of PTSD is established by 
the medical evidence, a preponderance of the evidence is 
against this claim on the basis that verification of the 
alleged stressors has not been satisfied, for the reasons 
detailed above.  Accordingly, service connection for PTSD is 
not warranted.



II.  New and Material Evidence to Reopen
a Claim of Service Connection for Hypertension

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2003); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. At 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claims were not filed on or 
after August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Service connection for hypertension was denied by the RO in a 
June 1995 rating action.  At that time, the evidence 
consisted of private medical records, which indicated early 
essential hypertension and VA treatment records including 
examination reports that show a diagnosis of hypertension 
poorly controlled.  Hypertension was noted to have been 
treated by a private physician beginning in 1980.  Service 
medical records that do not show complaints, treatment, or a 
diagnosis for hypertension.  By rating action of June 1995, 
service connection was denied for hypertension.  The RO 
determined that hypertension was not shown during service or 
within one following separation from service.  

Evidence received since the June 1995 RO decision includes 
numerous VA treatment records including hospital records 
pertaining to the veteran's treatment for hypertension.

The evidence received subsequent to the June 1995 RO decision 
is cumulative or duplicative of evidence previously of record 
as there is no showing that the veteran developed 
hypertension during active service, or within one year of 
separation of service.  While medical evidence submitted 
since the 1995 RO decision constitutes new evidence such is 
not material since, by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  In this regard, the Board notes 
that the medical records essentially reflect that the veteran 
has hypertension, poorly controlled.  However, the fact that 
he has hypertension is not in dispute.  The 1995 RO decision 
determined that service connection for hypertension was not 
warranted because it was not shown upon separation from 
service or within one year of separation from service.  No 
evidence has been submitted which shows the onset of 
hypertension in service or within one year of separation of 
service.

To the extent that the veteran contends that he has a 
disability that was either incurred in or aggravated during 
service, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to this claim and, therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to not be competent 
evidence for such purpose, and thus not material); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

For reasons discussed above, the Board finds that evidence 
that is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  Accordingly, the application to reopen that 
claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.  

The application to reopen a claim for service connection for 
hypertension is denied as new and material evidence has not 
been received.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



